Chief Justice Robertson,
delivered the opinion of the court.
In this case, a decree was obtained without answer,, on a certificate of publication. The first insertion of the order was on the 12th of May; and the first day of the- succeeding term of the circuit court, was the ninth of July.. Hence, it appears that two calendar months had not intervened between the first insertion of the order and' the first day of the term, when the non-residents were warned to appear. A continuation of the publication after the appearance or return day, would have been a nugatory act. The order must be published for two calendar months, preceding the first day of the term, to which the publication is made returnable. In this case, if the- publication was not continued after the ninth of July, it must have ceased on the seventh of July. Two months had not elapsed from the 12th of May to the 7th of July.
Wherefore the circuit court erred in taking the bill for confessed, without notice actual or constructive; *575and therefore, the decree is reversed, and the cause remanded, for further proceedings consistent with this •opinion.
Monroe, for plaintiffs; Dana, for defendants.